Title: To Thomas Jefferson from Benjamin Henry Latrobe, 1 May 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Washington May 1st. 1808
                  
                  In reply to the letter I have had the honor to receive from you this morning I beg to submit the following estimate & remarks.—
                  Estimate of the prime cost of Stone walling, in Washington, May 1st. 1808.
                  
                     
                        
                           1./
                           The price at which we have paid for rough Stone for the last Season at least, (I believe for 3 Years past) is ⅌ perch delivered at the Wharf.—
                           $1.75
                        
                        
                           
                           It will not be lower this season, because there will be a very great demand for the fort at Warburton, about 500 P. for the Navy Yard, & 1500 for the president’s house. I can obtain none for the Capitol.
                           
                        
                        
                           2./
                           The hauling of the Stone is fixed, & cannot be lower, at,—
                           37½
                           
                        
                        
                           3./
                           A perch of Stone requires 1 Barrel of Sand at 20 cts.—
                           20
                        
                        
                           4./
                           The common price of labor in laying Stone, making the mortar, scaffolding, pointing one side, is
                           $1.00
                        
                        
                           
                           Perhaps the Journeymen may cost 80 cts. at common work, but as this Wall is pointed, & must be perfectly fair on both sides, & has many very difficult obtuse angles to hammer, it must not be rated lower.   
                              Carried up
                           
                           
                              3.32½
                              
                           
                        
                        
                           5./
                           A Barrell of Lime will lay about 7.½ perch of Stone, sometimes more, according to the state of the lime, & the quantity of sand that it will take without becoming harsh. Last Year we used 206 Barrels to lay 1372 Perch which gives rather more than 6¾ perches to the Barrel: But say 7 perches to the Barrel = 2.62½ including hauling is ⅌ perch
                           37½
                           
                        
                        
                           6./
                           The Loss on the Stone by laying it up in the Wall is at least 10 ⅌ Cent. I have endeavored to make an Agreement with the Quarriers to rate the stone as laid in the Wall adding 10 ⅌ Cent, but they decline it, having often tried it & lost by the measure; is
                           
                              17
                              
                                 ½
                              
                           
                        
                        
                           
                           
                           $3.87 ½
                           
                        
                     
                  
                  Thus, Sir you will perceive that there is a gain of 12 ½ a half cents to the Mason, on his own labor, in a Contract at 4 dollars ⅌ Perch,—and his further gain consists in what remains of his own labor, & what he can by extreme attention, and employing as many men as possible, gain on their labor over their Wages. But if their Labor be taken out entirely the cost will be $2.87½
                  
                  
                  
                  
                  
                     Again.
                  
                  In Pennsylvania, Stonework is done at $3$.—$3.25,— to $3.50cts Labor & all materials. The stone cost from 80 cts. to $1.50 ⅌ perch according to its quality: say $1.50cts stone. to $3.50 labor & all materials. Lime cost 25 ⅌ Bushels. or 1.25 ⅌ Barrel. Labor is the same as here. Land somewhat cheaper. The difference is chiefly in the Lime & stone which, if the mode of measurement were the same, would make $3.50 cts there nearly equal to 4$ here. But the measurement raises the Philadelphia price much higher.—1./ The perch consists of 22 Cubic feet, here of 24.¾ ft. making a difference of 1/9th
                  
                     
                        
                           say—
                           4.00
                        
                        
                           add 1/9—
                           33⅓
                           
                        
                     
                  
                  
                  
                     
                        
                           2./
                           Then a double faced wall is rated at 25 ⅌ Cent higher than a singlefaced Wall—
                           1.08½
                           
                        
                        
                           
                           angles are also measured extra &c &c
                           $5.42
                        
                        
                           
                           Thus it appears that by the ordinary prices of Philadelphia our comparative saving at $4 ⅌ perch is 
                           $1.42.
                        
                        
                           
                           
                              Again. In Philadelphia the price of laying a perch of stone, by measurement on the above principle is  from 60 to 80 Cents. Add 1/9 for measurement—
                           66⅔
                           
                        
                        
                           
                           Add ¼ for doublefacing—
                           
                              16⅔
                              
                           
                        
                        
                           
                           
                           83½
                           
                        
                     
                  
                  
                  
                  
                  Besides measureing in, all openings, & innumerable other tricks & mysteries, authorised by custom, making the labor only, always amount to 1$ at least ⅌ perch.—
                  If all I have said be fact,—& I request the strictest scrutiny into what I have advanced, it will readily be asked how any man in his senses can offer to lay stone at a rate which leaves him in a deficit of at least 37½ cts 
                     ⅌ Perch in the materials only independently of all his labor?—I answer that there is no man in his senses, even if he means to cheat his employer, who would undertake it, if he could make the calculation I have made, & were bound down to the quantities & qualities of materials which I consider indispensibly necessary to the construction of a Wall open to the weather on both sides,—& which must not only be solidly constructed but have a fair appearance also. But there are many men in this city so pressed by their creditors, that they will undertake anything & at any price which will put into their hands a sum of money to satisfy present necessities,—& trust to the chapter of accidents & to their ingenuity in cheating their employers to get through their contract, even if it leaves them encumbered with twice the debt they labored under before.—They have put off the evil day, & a succession of such transactions, some of which may perhaps be more fortunate than the rest, in their dependence for food & raiment.—As to the case in point, the Wall we should get at 2.50 ⅌ perch would either ruin the contractor before he had half finished it, or be such a one as we have pulled down at the capitol. Besides the Wall of the enclosure is expensive in many respects beyond any other,—as for instance, in the hauling of all the Water to make mortar for the different sections at which it is wanted:—the waste of Lime & sand in constantly shifting the place of deposit &c &c.—
                  Under all these considerations I cannot help thinking that it is for the public interest to continue the contract made with Mr Mechan. He is a Man of unimpeached integrity, requires no constant superintendance, & has made nothing by his last Year’s contract, This is well known, for his affairs are no secret.—
                  I had an offer through Mr Lenthall sometime ago by Brown, the Marine barrack builder, & another by G. Hogan, much to the effect you have mentioned. If you should direct a general offer of the Work to the lowest bidder it is probable we shall receive proposals of these Men.—But in that case, I hope I shall not in anyway be held responsible for their work, unless I appoint a person in whom I have confidence, to be constantly on the spot to overlook them.
                  I beg you will pardon the liberty I am going to take in adding a few words of general remarks.
                  It is altogether contrary both to my principles & practise to make any contract for workmanship at a rate lower than my knowledge of business, assures me that it can be done;—& never to let any work whatever to the lowest bidder, unless I am convinced that the price he asks will enable him to do the work. I consider this practise as a fraud in morals, and folly in the extreme in business. It generally is also the most profligate waste. I have, very unjustly the character of paying high prices, & executing my work very expensively. The contrary is the fact; witness the comparison, so often made by me, of the two wings of the Capitol.—But it is very true, that I allow in all cases a little more than the lowest possible rate—and having done so, demand the highest possible excellence of work and materials which the price contemplated. Nobody grows rich—under me,—but nobody becomes bankrupt.—Please to excuse this long letter. The Stone work shall be omitted. What is now doing at the East Gate is measured & comprised in Mr Blagden’s account of 1807, & adds nothing to the present Years work.—No other stone work shall be done at the President’s house, untill I have all my Estimates ready to lay before you.
                  With the highest respect I am Yrs. faithfully
                  
                     B Henry Latrobe
                     
                  
                  
                     PS. After sealing this letter I showed the Copy to Mr. Blagden, and consulted our own accounts at the Capitol; and have accordingly reduced the prime Cost of Stonework a little in the amount of Sand. I ought to have added to the lime, it being generally calculated that a bushel of Lime goes to a perch of Stone; but the fact of the Quantity of Lime used being exactly ascertained, I thought it best to let it stand, altho’ I use more Sand in proportion to Lime than anybody else
                  
               